KELLY, Judge.
The State appeals from the trial court’s disposition order that places C.R. on probation. The State argues that the trial court erred in failing to impose fifteen days of detention as required by section 790.22(9), Florida Statutes (2005).1 We agree and reverse.
C.R., a juvenile, was charged by delinquency petition with possession of a loaded firearm by a minor and discharging a firearm in public. C.R. entered a guilty plea to the charges. At the disposition hearing, the State argued that the trial court was required by statute to impose a fifteen-day term of detention on C.R. for discharging a firearm. The defense pointed out that the trial court had not imposed detention on C.R.’s codefendants for the same offenses and argued that C.R. should receive the *1250same disposition as his codefendants.2 The trial court agreed that C.R. should be sentenced consistently with his codefen-dants and declined to impose detention.
Although we sympathize with the trial court’s attempt to treat all the codefen-dants fairly and consistently, we agree with the State that the trial court had no discretion to refuse to impose the mandatory fifteen-day detention on C.R. See State v. R.L.S., 712 So.2d 1220 (Fla. 2d DCA 1998); State v. R.C.S., 837 So.2d 517 (Fla. 3d DCA 2003). We likewise have no choice but to follow the statute.
Accordingly, we reverse the disposition order and remand with directions that the trial court impose the term of detention required by section 790.22(9) in addition to any other punishment already imposed.
Reversed and remanded.
FULMER, C.J., and ALTENBERND, J., Concur.

. Section 790.22(9) states in pertinent part:
(9) Notwithstanding s. 985.214, if the minor is found to have committed an offense that involves the use or possession of a firearm, as defined in s. 790.001, other than a violation of subsection (3), or an offense during the commission of which the minor possessed a firearm, and the minor is not committed to a residential commitment program of the Department of Juvenile Justice, in addition to any other punishment provided by law, the court shall order:
(a) For a first offense, that the minor shall serve a minimum period of detention of 15 days in a secure detention facility.


. It appears from the record that the State did not appeal the sentences imposed in the codefendants’ cases.